  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,          )
                                   )
      Plaintiff,                   )
                                   )           CIVIL ACTION NO.
      v.                           )             2:17cv80-MHT
                                   )                 (WO)
$603,752.76 SEIZED FROM            )
STERLING ACCOUNT NUMBER            )
xxx0558 IN THE NAME OF             )
CLOVERLAND DRUGS, INC.;            )
et al.,                            )
                                   )
      Defendants.                  )

                 ORDER FOR INTERLOCUTORY SALE OF
               DEFENDANT 2015 HARRIS PONTOON BOAT

      Upon    consideration   of       the    unopposed   motion   for

interlocutory sale of the defendant 2015 Harris pontoon

boat and for good cause shown, it is ORDERED, ADJUDGED

and DECREED that:

      1.     The motion (doc. no. 60) is granted.

      2.     The following property shall be sold pursuant

to the terms set forth in the motion: a 2015 Harris 240

SOL        pontoon   boat,    hull           identification   number

HAMP2012K415, and a 2015 Mercury 300 Verado outboard
motor,      bearing    serial   number     2B137854,   with   all

appurtenances and attachments thereon.

      3.    The net proceeds from the sale of the property

will be substituted for the above property and held by

the        United     States    Marshals     Service    in     an

interest-bearing account pending a final resolution of

the forfeiture action.

      It is further ORDERED that the clerk of the court

shall forward a certified copy of this order to the

United States Attorney’s Office.

      DONE, this the 12th day of April, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
